DETAILED ACTION 
1. 	This office action is in response to the communicated dated 07 September 2022 concerning application number 17/308,898 effectively filed on 05 May 2021.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-20 are pending, of which claims 1-2, 4, 7-11, 16-17, and 20 have been amended; and claims 1-20 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 07 September 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s amendments within the updated text below. 
Claim Rejections - 35 USC § 102
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1, 5-7, 10-17, and 19-20 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Podmore et al. (WO 2019/161038 A1). 
Regarding claim 1, Podmore teaches a method of treating acne ([abstract]), the method comprising: 
providing a needle array comprising a plurality of needles (the needle electrodes 820 [0018, 00101]); 
inserting the plurality of needles into a dermis of a treatment area (the needle electrodes 820 are inserted through the dermal layer and into the sebaceous gland 205 [00101, FIG. 19, FIG. 25]. Specifically, Figure 19 illustrates the needle electrodes 820 being inserted through the dermal layer); 
detecting a location of an enlarged sebaceous gland (the impedance measurements are used to locate the sebaceous glands [0018]. Specifically, the targeted sebaceous glands are enlarged due to the excess amount of sebum [0003, 0010, 0015]. Furthermore, reducing or eliminating the sebum production will help treat the sebaceous glands [0003, 0010, 0015]); and 
energizing one or more of the plurality of needles to thermally treat the enlarged sebaceous gland (the needle electrodes 820 are configured to heat or ablate the sebaceous gland [0010, 0018, 0098]. Specifically, the needle electrodes 820 may deliver radiofrequency (RF) energy for the ablation treatment [0010, 0018, 0098]).
Regarding claim 5, Podmore teaches wherein energizing comprises: 
sending energy through a needle of the plurality of needles located near the enlarged sebaceous gland (the needle electrodes 820 are configured to apply RF energy to the sebaceous gland [0098, 00101]). 
Regarding claim 6, Podmore teaches wherein one or more needles comprise liquid delivery ports and a channel to receive a solution (the electrode needle 820 has channel to receive pharmaceutical agents and a port to deliver the agents to the sebaceous gland or progenitor cells [0017, 0093, 0097-0098]. The electrode needle 820 also has a channel or lumen to receive and deliver a cooling solution to the tissue [0098]). 
Regarding claim 7, Podmore teaches wherein the solution is a conductive solution (the topical agents may comprise conductive materials such as metallic particles [0017, 0074-0075]. Specifically, the metallic particles can be either gold or silver [0075]. As stated in claim 7, the agents can be delivered through the electrode needle 820 [0093, 0097]).
Regarding claim 10, Podmore teaches wherein normally sized sebaceous glands are spared from targeted energy exposure (the system is configured to assess the significance of a sebaceous gland in terms of its degree of sebum production [0015]. This allows the system to selectively choose the sebaceous glands that are responsible for excess sebum on the skin and//or most likely to be clogged [0015, 0083]. In other words, the system is designed to only treat the enlarged sebaceous glands which have an excessive amount of sebum [0003, 0015, 0083]. The normally sized sebaceous glands would not be treated, as the normally sized sebaceous do not have an excess amount of sebum [0015, 0083]).
Regarding claim 11, Podmore teaches wherein detecting a location of an enlarged sebaceous gland further comprises performing an impedance mapping relative to treatment area ([0095]).
Regarding claim 12, Podmore teaches wherein detecting a location of an enlarged sebaceous gland further comprises identifying the enlarged sebaceous gland in response to one or more impedance measurements obtained during the impedance mapping (sebaceous glands are detected from the impedance mapping [0095]. Furthermore, the needle array 820 can be used to treat the larger areas or sizes of sebaceous glands [0086]).
Regarding claim 13, Podmore teaches wherein detecting a location of an enlarged sebaceous gland further comprises measuring a difference in impedance between two adjacent needles spanning the sebaceous gland ([0094-0095]).
Regarding claim 14, Podmore teaches performing a diagnostic impedance measurement relative to the treatment area (“where the impedance measured is on the order of 2000 ohms or greater, it is surmised that a sebaceous gland is identified” [0094, 0098]). 
Regarding claim 15, Podmore teaches excluding low impedance values from the diagnostic measurement (“where the impedance measured is on the order of 2000 ohms or greater, it is surmised that a sebaceous gland is identified” [0098]. Specifically, this is achieved by only looking for areas of higher relative impedance [0098]). 
Regarding claim 16, Podmore teaches a method of cosmetically treating tissue (acne treatment [abstract]), the method comprising: 
providing a needle array comprising a plurality of needles (the needle electrodes 820 [0018, 00101]);
 inserting plurality of needles into on one or more tissue layers of a treatment area (the needle electrodes 820 are inserted through the dermal layer and into the sebaceous gland 205 [00101, FIG. 19, FIG. 25]. Specifically, Figure 19 illustrates the needle electrodes 820 being inserted through the dermal layer);
 detecting a location of a tissue target (the impedance measurements are used to locate the sebaceous glands [0018]. Specifically, the targeted sebaceous glands are enlarged due to the excess amount of sebum [0003, 0010, 0015]. Furthermore, reducing or eliminating the sebum production will help treat the sebaceous glands [0003, 0010, 0015]); and
 energizing one or more of the plurality of needles to cosmetically treat one or more portions of a tissue target (the needle electrodes 820 are configured to heat or ablate the sebaceous gland [0010, 0018, 0098]. Specifically, the needle electrodes 820 may deliver radiofrequency (RF) energy for the ablation treatment [0010, 0018, 0098]).
Regarding claim 17, Podmore teaches wherein tissue target is selected from a group consisting of a hair follicle ([0011, claim 53]) and sebaceous glands ([0018, 0098]).
Regarding claim 19, Podmore teaches wherein detecting a location of a tissue target further comprises measuring a difference in impedance between two adjacent needles spanning the tissue target ([0094-0095]).
Regarding claim 20, Podmore teaches wherein detecting a location of a target tissue further comprises performing an impedance mapping relative to treatment area ([0095]).

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Podmore et al. in view of Sakamoto et al. (US 2010/0174223 A1).
Regarding claim 2, Podmore teaches the method of claim 1. Podmore does not explicitly teach wherein an enlarged sebaceous gland has diameter greater than about 50 um. The Examiner respectfully submits that Podmore teaches the reduction or elimination of enlarged sebaceous glands (the system is configured to reduce or eliminate the excess sebum to treat the enlarged sebaceous glands [0003, 0010, 0015, 0018]). Therefore, a person having ordinary skill in the art would have found it “obvious to try” to reduce or eliminate an enlarged sebaceous gland having a diameter greater than about 50 um (MPEP 2143). The advantage of such modification may improve the treatment of acne (see the paragraph [0010] and [claim 53] by Podmore). 
The prior art by Sakamoto is analogous to Podmore, as they both teach the treatment of acne by targeting sebaceous glands ([0024, 0052]). 
Sakamoto teaches wherein an enlarged sebaceous gland has diameter greater than about 50 um (the sebaceous glands are 0.1-0.5 mm in diameter [0052]. Specifically, 0.1-0.5 mm can be converted to 100-500 micrometers). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Podmore’s device to treat sebaceous glands with a diameter greater than 50 um, as taught by Sakamoto. The advantage of such modification may improve the treatment of acne by targeting sebaceous glands of a larger size (see paragraph [0052] by Sakamoto). 

9. 	Claims 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Podmore et al. (WO 2019/161038 A1) in view of Mehta (US 2010/0217253 A1) 
Regarding claim 3, Podmore teaches the method of claim 1, wherein detecting a location of an enlarged sebaceous gland comprises: 
sending energy through each of the plurality of needles (energy is delivered through the needle electrodes 820 [0092-0095]); and
collecting impedance data relative to each of the plurality of needles (impedance data is collected relative to each of the needles 820 [0018, 0093-0095]); and 
determining which of the plurality of needles is near the enlarged sebaceous gland based on the collected impedance data (impedance is used to determine a sebaceous gland that is near the needle electrodes 820 [0018, 0093-0095]). 
Podmore does not explicitly teach the energy to be a low powered pulse. 
The prior art by Mehta is analogous to Podmore, as they both teach the treatment of acne ([0068]). 
Mehta teaches the energy to be a low powered pulse (the probe 108 may apply a current or pulse that has a very low energy level to measure the tissue’s impedance [0160-0161]. Alternatively, the amount of energy can be adjusted for each of the pulses [0136-0137]. Furthermore, the impedance measurements can be used to identify the location of the sebaceous glands or other target tissues [0157, 0159-0161]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Podmore’s needle electrodes to send a low powered pulse, as taught by Mehta. The advantage of the low powered pulse will allow the components of the system to undergo less stress (see paragraphs [0136-0137] by Mehta). Furthermore, the low powered pulse may improve the accuracy of the tissue impedance measurements (see paragraphs [0159, 0160-0161] by Mehta). 
Regarding claim 4, Podmore in view of Mehta suggests wherein the low power pulse is a series of low power pulses that are iteratively sent until the collected impedance data shows contrast indicating the presence of enlarged sebaceous glands (Mehta teaches the probe 108 to apply pulses or currents that have a very low energy level to measure the tissue’s impedance [0136-0137, 0160]. Specifically, Mehta teaches that the pulses or currents can be adjusted based on the measured impedance of the tissue [0160]. Furthermore, Mehta teaches the impedance measurements to be used to identify the location of the sebaceous glands or other target tissues [0157, 0159-0161]. Alternatively, Podmore teaches the needle electrodes to deliver energy which allows the impedance map to precisely target or highlight the sebaceous glands that are present [0095, claims 54-55]. As stated previously in claim 1, Podmore’s device is designed to target the larger sizes of sebaceous glands by reducing or eliminating the excessive amount of sebum [0003, 0010, 0015, 0086]).  
Regarding claim 18, Podmore teaches the method of claim 16, wherein a location of a tissue target comprises: 
sending energy through each of the plurality of needles (energy is delivered through the needle electrodes 820 [0092-0095]); and
collecting impedance data relative to each of the plurality of needles (impedance data is collected relative to each of the needles 820 [0018, 0093-0095]); and 
determining which of the plurality of needles is near the tissue target based on the collected impedance data (impedance is used to determine a sebaceous gland that is near the needle electrodes 820 [0018, 0093-0095]). 
Podmore does not explicitly teach the energy to be a low powered pulse. 
The prior art by Mehta is analogous to Podmore, as they both teach the treatment of acne ([0068]). 
Mehta teaches the energy to be a low powered pulse (the probe 108 may apply a current or pulse that has a very low energy level to measure the tissue’s impedance [0160-0161]. Alternatively, the amount of energy can be adjusted for each of the pulses [0136-0137]. Furthermore, the impedance measurements can be used to identify the location of the sebaceous glands or other target tissues [0157, 0159-0161]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Podmore’s needle electrodes to send a low powered pulse, as taught by Mehta. The advantage of the low powered pulse will allow the components of the system to undergo less stress (see paragraphs [0136-0137] by Mehta). Furthermore, the low powered pulse may improve the accuracy of the tissue impedance measurements (see paragraphs [0159, 0160-0161] by Mehta). 

10. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Podmore et al. in view of Aliverti et al. (US 2020/0163578 A1).
Regarding claim 8, Podmore teaches the method of claim 1. Podmore does not explicitly teach addressing one or more needles of plurality of needles according to an energizing scheme such as a multiplexing sequence.
The prior art by Aliverti is analogous to Podmore, as they both teach electrode needles that can measure impedance from tissue ([abstract, 0022]). 
Aliverti teaches addressing one or more needles of plurality of needles according to an energizing scheme such as a multiplexing sequence (the multiplexer 15 controls the electrical output to the electrode needles 10 [abstract, 0022, 0027, 0033]. Specifically, the multiplexer 15 can deliver supplies a measurement current 21 in a selective way to pairs of the needle electrodes 10 [0027]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Podmore’s needles to comprise a multiplexing sequence, as taught by Aliverti. The advantage of such modification will allow for managing two outputs for a plurality of electrodes (see paragraph [0033] by Aliverti). Furthermore, the modification will allow for supplying a measurement current in a selective way to pairs of the needle electrodes (see paragraph [0027] by Aliverti). 

11. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Podmore et al.
Regarding claim 9, Podmore teaches the method of claim 1, wherein plurality of needles is arranged in clusters of needles, wherein one needle is disposed within each such cluster (figure 28 illustrates the plurality needles 820 being arranged in a cluster 870 [00104]. Specifically, the needles 820 may be extended and retracted from the holes of the cartridge 810 [0085]). 
Podmore does not explicitly teach the cluster of needles to be arranged in a hexagonal cluster.
The Examiner respectfully submits, as Podmore teaches the use of needles (the plurality of needles 820 are arranged in a cluster 870 [FIG. 28, 00104]), configuring the exact arrangement of the needles as recited above would be a matter of rearranging the known elements with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 

Statement on Communication via Internet
12. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
 13. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792